In consolidated proceedings to review assessments of certain real property for the tax years 1964/1965 through 1971/1972, the appeal is from a final order of the Supreme Court, Queens County, entered July 6,1972, which, after a nonjury trial, inter alia, reduced the assessment for each of the years to $105,000 for the land and $95,000 for the building, for a total of $200,000. Final order modified, on the law and the facts, by increasing the valuation therein for each tax year in question to $110,000 for the land and $99,000 for the building, for a total of $209,000. As so modified, final order affirmed, without costs. We agree with the capitalization rate employed at Special Term. However, its computation failed to take into account the reduction in real estate taxes during the years in question caused by the reduction in assessment. By applying a total capitalization rate of 14.754%, comprised of 9.5% plus 5.254% (the latter percentage being the average real property tax rate for the years in suit), to the net operating income, we compute the correct, rounded-off valuation of the property as $209,000, allocated $110,000 to the land and $99,000 to the building. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.